 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRutland Free Library and Local 1201, AmericanFederation of State, County & Municipal Em-ployees and Vermont Labor Relations Board,Petitioner. Case A0-274August 22, 1990ADVISORY OPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, DEVANEY, AND OVIATTPursuant to Section 102 98(b) of the NationalLabor Relations Board Rules and Regulations, onJanuary 16, 1990, the Vermont Labor RelationsBoard (the State Board) filed a petition for an advi-sory opinion as to whether the Board would assertjurisdiction over the Rutland Free Library (theEmployer) In pertinent part the petition alleges(1) that the Employer is a "pnvate, non-profit li-brary", (2) that the Employer and Local 1201,AFSCME (the Union) are parties to a representa-tion proceeding, Docket No 89-57, which is cur-rently pendmg before the State Board, and (3) thatalthough the State Board has not yet made anyfindings in that proceeding, the Employer hadmade representations dunng the investigation thatits gross annual revenues are "less than $1 million"and that it annually purchases over $50,000 worthof goods from out of state sourcesAlthough advised of their right to file statementsof position on the State Board's petition, neitherthe Employer nor the Union have done soHaving duly considered the matter,' we are ofthe opinion that we would not assert junsdictionover the Employer We find that libraries are mostclosely analogous to art galleries and other "cultur-al enterprises" which serve as "an adjunct to theeducational system," and that the $1 million discre-tionary standard the Board has established for suchinstitutions should therefore apply 2 Here, as thepetition indicates that the Employer's gross annualrevenue is "less than $1 million," it is clear that theEmployer fails to meet that standardAccordingly, the parties are advised that, basedon the allegations in the petition, the Board wouldnot assert jurisdiction over the EmployerMEMBER OVIATT, dissentingContrary to my colleagues, I would not establishor adopt jurisdictional standards in an unlitigatedadvisory opinion proceeding Although I recognizethat all parties are provided an opportunity to com-ment in an advisory opinion proceeding, they veryoften, as in this case, do not do so Accordingly, Iwould dismiss the petition for advisory opinion andawait a litigated case to adopt a standard for librar-ies'The petition does not allege, nor are we aware, of any unfair laborpractice or representation cases involving this dispute currently pendingbefore the Board or its Regional Offices2 See Wave Hifi Inc. 248 NLRB 1149 (1980), and cases cited thereinBased on data obtained by the Board, It appears that the adoption of thisstandard will bring approximately 15 percent of the private nonprofit li-brary establishments and 43 percent of the employees within the cover-age of the Act•percentages roughly equal to the overall percentages ofother types of pnvate nonprofit establishments and employees that arecovered under the "cultural/educational-adjunct" standard299 NLRB No 90